Case 5:20-cv-00367-EEF-KDM Document 95 Filed 09/15/21 Page 1 of 3 PageID #: 2199




  MINUTES [0:30]
  September 15, 2021

  ELIZABETH E. FOOTE
  UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF LOUISIANA
  SHREVEPORT DIVISION

  EUMER JOSE ZAMBRANO, ET AL.                      CIVIL ACTION NO. 20-367

  VERSUS                                           JUDGE ELIZABETH E. FOOTE

  INSURANCE AUTO AUCTIONS CORP.                    MAG. JUDGE KAYLA D. MCCLUSKY

         The Court convened a pretrial conference in the above-captioned matter. Patrick

  Jackson participated on behalf of Plaintiffs. Michael Walshe, Justin Lemaire, and

  Christopher Forester participated on behalf of Defendant and Third-Party Plaintiff, Insurance

  Auto Auctions Corporation (“IAA”). Nicholas Bergeron participated on behalf of Third-

  Party Defendant, Progressive Auto Group, LLC. Michael Schimpf is the law clerk in this

  matter, and any further questions about these minutes can be directed to him.

         The parties informed the Court that they reached a settlement as to all claims in this

  matter. A 90-day order shall be issued herewith. IAA stated that the only issues not covered

  by the settlement were the pending motions to seal. Record Documents 71 and 77. The Court

  took up the motions to seal.

         Previously, Plaintiffs and IAA entered into a protective order regarding IAA’s internal

  policies, particularly material related to the Salvage Book. Record Document 30. Honoring

  the protective order, Plaintiffs requested for its filings containing information from the

  Salvage Book be sealed or redacted. Specifically, Plaintiffs filed a motion to place Record

  Documents 63, 63-4, 63-5, 63-6, 63-7, 63-9, 64-4, and 64-6 under seal. Record Document
Case 5:20-cv-00367-EEF-KDM Document 95 Filed 09/15/21 Page 2 of 3 PageID #: 2200




  71. Additionally, Plaintiffs sought to file redacted versions of Record Documents 63 and 64-

  6. IAA filed a memorandum in support. Record Document 73. IAA filed a motion to seal the

  same documents in connection to its Motion in Limine regarding IAA’s internal policies.

  Record Document 77.

         IAA argued that it is in a competitive industry and goes to great lengths to keep its

  internal policies confidential. IAA equated the Salvage Book to trade secrets because IAA

  developed these policies and seeks to keep them confidential. The Court noted that the

  United States Fifth Circuit Court of Appeals has recently cautioned district courts against

  sealing records even when the parties consent to the sealing. See Binh Hoa Le v. Exeter Fin.

  Corp., 990 F.3d 410, 416–21 (5th Cir. 2021). The Fifth Circuit has stated that district courts

  “should be ungenerous with their discretion to seal judicial records” because it is a

  fundamental principle that American judicial proceedings are public. Id. at 418. This is

  particularly true as to judicial records that the parties attach to motions for the Court to

  consider in deciding the merits. Id. at 419. [T]he working presumption is that judicial records

  should not be sealed.” Id. (citation omitted). These documents may have an interest to the

  public, and it is the Court’s duty to protect the public interest in access to the proceedings.

  See id. “[T]he court must balance the public’s common law right of access against the

  interests favoring nondisclosure.” Vantage Health Plan, Inc. v. Willis-Knighton Med. Ctr.,

  913 F.3d 443, 450 (5th Cir. 2019) (quoting Sec. & Exch. Comm'n. v. Van Waeyenberghe,

  990 F.2d 845, 848 (5th Cir. 1993)).

         The Court expressed skepticism as to how IAA would be damaged by making these

  documents part of the public record. The Court stated that much of the information is

                                           Page 2 of 3
Case 5:20-cv-00367-EEF-KDM Document 95 Filed 09/15/21 Page 3 of 3 PageID #: 2201




  common sense safety procedures found in the policies of many companies. Additionally,

  IAA redacted certain portions of what they disclosed to Plaintiffs. When asked by the Court,

  IAA was unable to identify any specific provision from the exhibits that warranted

  protection. Accordingly, after determining that the interests favoring nondisclosure do not

  outweigh the presumption in favor of public access, the Court DENIED the motions to seal

  [Record Documents 71 and 77].




                                          ELIZABETH ERNY FOOTE
                                          UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
